Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE filed on 7/30/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over DE’818 (DE102014200818) in view of Boese (2012/0298061) and further in view of Schmitt et al. (2012/0216654).
Regarding claim 1,4: DE’818 discloses a stator-cover unit for a camshaft adjuster unit (figures 2,3), at least comprising a first component part, as a stator, in each case with a first end-face side and a second end-face side pointing in an axial direction, and in between a plurality of webs having lateral web flanks (figure 18), wherein the webs, 
However, DE’818 fails to disclose stator cover unit two partial green compact and press fit method of manufacture.
Boese teaches stator cover unit green compact (paragraph 0014).
Schmitt teaches using two partial green compacts wherein the first partial green compact, the second partial green compact, and the green compact formed by the press fit between the first partial green compact and the second partial green compact are produced in a single work operation of a press (figure 1; abstract); that is a faster process (paragraph 0007).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of DE’818 by providing 
Regarding claim 2,3,8: DE’818 discloses the outer circumferential surface of the cover forms a first transition with the web flanks, at least on a first side of the cover facing away from the first end-face side of the stator, and forms a second transition with the inner circumferential surface; the shared contact surfaces extend parallel to the axial direction; at least on a first side of the cover facing away from the first end face side of the stator (figure 18).  With regard to numerical dimension, it is the examiners position that such would have been an obvious matter of design choice well within the level of ordinary skill in the art depending the functional requirements of design for manufacturing.   Moreover, there is nothing in the record which establishes that the claimed numerical dimension present a novel or unexpected result (see In re Kuhle, 526  F.2d 553, 188 USPQ 7 (CCPA 1975)).
Regarding claims 6,7: DE’818 as modified above discloses the claimed invention as recited above and Schmitt further teaches using single piece that lends itself to same material or different materials (paragraph 0015).
Regarding claim 10: DE’818 as modified above discloses the claimed invention as recited above and Boese discloses a rotor having a plurality of blades which, starting from a rotor wall running in the circumferential direction, extend outwardly in the radial direction and are spaced apart from one another in the circumferential direction (figure 
Regarding claims 5,9,11: DE’818 as modified above discloses the claimed invention as recited above; and Boese further discloses on a first side of the cover facing away from the first end-face side of the stator, in at least one second area which the at least one blade runs over during operation of the camshaft adjuster unit, the cover has at least one depression that is spaced apart from the first transition and the second transition (15), wherein the at least one depression is formed directly by the sintering (paragraph 0014).
Regarding claim 12,13: DE’818 as modified above discloses the claimed invention as recited above; and Boese further discloses in the second area which at least one blade runs over during operation of the camshaft adjuster unit and which is situated between the first transition and the at least one depression, or between the second transition and the at least one depression (15), a first surface of the first side of the cover forms a sliding surface for the at least one blade of the rotor (figure 1), and is formed directly by the sintering (paragraph 0014).
Regarding claims 14-18: DE’818 as modified above discloses the claimed invention as recited above; and Schmitt discloses a feeder for a sinterable, powdered sinter material, wherein the tool has at least the following components (figure 1): a first upper punch (1) and a first lower punch (2) that form a first filling chamber for producing 
Response to Arguments
Applicant’s arguments with respect to independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860.  The examiner can normally be reached on Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZELALEM ESHETE/Primary Examiner, Art Unit 3746